IN THE SUPREME COURT OF THE STATE OF DELAWARE

    FRANCINE WALTERS,1         §
                               §                     No. 244, 2019
         Petitioner Below,     §
         Appellant,            §                     Court Below—Family Court
                               §                     of the State of Delaware
         v.                    §
                               §                     File No. CN18-02331
    DEPARTMENT OF SERVICES FOR §                     Petition No. 18-37066
    CHILDREN, YOUTH AND THEIR  §
    FAMILIES,                  §
                               §
         Respondent Below,     §
         Appellee.             §
                               §
    IN THE INTEREST OF:        §
    JAYDEN WILLIAMS            §

                                Submitted: December 6, 2019
                                Decided: January 28, 2020

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                           ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment of the Family Court should be affirmed on the basis of

and for the reasons stated in its May 22, 2019 Decision and Order.




1
    The Court previously assigned pseudonyms to the appellants under Supreme Court Rule 7(d).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.



                               BY THE COURT:

                               /s/ Collins J. Seitz, Jr.
                                    Chief Justice




                                  2